Bell, Chief Judge.
This is a post-judgment garnishment proceeding which was instituted prior to July 1, 1975. The Supreme Court in Coursin v. Harper, 236 Ga. 729 (225 SE2d 428) held that Georgia’s garnishment statutes in existence prior to July 1,1975 were unconstitutional in pre as well as post-judgment garnishment cases. We must therefore hold the instant garnishment proceeding void and of no effect. Rose, Silverman & Hunt v. Ben O’Callaghan Co., 134 Ga. App. 648 (215 SE2d 515). The judgment for the garnishee is affirmed.

Judgment affirmed.


Clark and Stolz, JJ., concur.